Citation Nr: 1340595	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher rating for status post left leg above the knee amputation associated with status post total left knee replacement, currently rated as 60 percent disabling (exclusive of a period of 100 percent temporary total rating from June 2, 2009 through June 1, 2010).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1978 and from January 1979 to February 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The April 2010 Rating Decision granted the Veteran service connection for left total knee replacement with a temporary evaluation of 100 percent assigned from June 2, 2009, until June 1, 2010, and re-characterized the disability as status post left leg above the knee amputation associated with the left total knee replacement.  An evaluation of 60 percent was assigned from June 1, 2010.  The Veteran filed a Notice of Disagreement with the 60 percent evaluation in July 2010.  On April 5, 2012, the RO furnished the Veteran a Statement of the Case.  The Veteran perfected his appeal with a time VA Form 9 in May 2012.  

The Board notes that at his April 2010 VA examination, the VA examiner found that the Veteran had been unable to work for a full year due to his knee disability.  He further noted that, as a result of the left leg above the knee amputation, the Veteran would be unable to return to his former employment.  Furthermore, the Veteran contended in a statement he submitted in June 2012 that he did not believe he would ever be able to work again.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for status post left leg above the knee amputation associated with status post total left knee replacement, and the Board has rephrased the issues to include a claim for a TDIU.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents are either duplicative or not relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To begin with, the VA examiner noted in the April 2010 VA examination that the Veteran had applied for Social Security Disability Insurance (SSDI).  However, it does not appear that the decision and associated treatment records from the Social Security Administration have yet been requested.  While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Attempts must be made to associate with the record the SSA disability decision, as well as all related medical records.

Additionally, the Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU.  In this regard, the Veteran should be provided with proper VCAA notice and all appropriate development should be undertaken.

Lastly, consideration of 38 C.F.R. § 3.321 is for application given the Veteran's numerous infections and surgeries.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration, the disability decision, as well as all related records concerning the Veteran's application for disability benefits.  

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

3.  Refer claim to Director and Pension Services to make a determination as to whether an extraschedular rating is warranted under 38 C.F.R. § 3.321.

4.  After the development requested above, and any additional development deemed necessary, has been completed, the record should be reviewed and the claims for entitlement to an increased rating for above the knee amputation, status post left total knee replacement and entitlement to a TDIU due to above-the-knee amputation, status post left total knee replacement, should be adjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and 38 C.F.R. § 3.321 and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


